Citation Nr: 1635838	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected asthma, in excess of 10 percent  from January 4, 2009, and in excess of 30 percent from December 4, 2009.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2003 to January 2009 and from October 2011 to September 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in November 2008 that granted service connection for asthma with an evaluation of 10 percent, effective January 4, 2009.  A subsequent April 2016 rating decision increased the rating to 30 percent, effective December 4, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with the Veteran's claim for a higher rating, the Veteran was scheduled for VA examinations in October 2015 and February 2016 at the Ann Arbor, Michigan VA Medical Center.  While the Veteran failed to show for both examinations, it appears he may have not have been notified of either appointment.  

The Veteran is responsible for providing VA with notice of his most current address.  The record reflects the Veteran has had four separate addresses in the last five years.  On his substantive appeal, received in March 2011, he provided an address on [redacted], Ohio.  The September 2015 Compensation and Pension Exam Inquiry lists two addresses for the Veteran, one on [redacted], Ohio, and a "VBA address" on [redacted], Ohio.  In an October 2015 telephone conversation, the Veteran reported he missed the examination because he was not notified of the appointment, and requested that the examination be rescheduled.  The February 2016 Compensation and Pension Exam Inquiry also lists two addresses for the Veteran, one on [redacted], Ohio, and the same "VBA address" (on [redacted], Ohio).  The Veteran failed to report for the scheduled February 2016 examination.  However, the record does not indicate which address (or addresses) were used to notify the Veteran about these examinations, or whether VA confirmed that the Veteran received notice of the February 2016 examination.

Additionally, in his March 2011 VA Form 9 substantive appeal, the Veteran requested a videoconference hearing.  In June 2016, VA sent notification of a videoconference hearing scheduled on August 5, 2016.  The notification was sent to the Veteran's address on [redacted].  In July 2016, VA attempted to call him to confirm his schedule hearing, but he could not be reached on his phone and VA could not leave a message.  Therefore, VA was not able to confirm the scheduled hearing, and the record reflects the Veteran as a "no show" to the hearing.  

Accordingly, it is not clear from the record whether the Veteran received notice of his scheduled hearing.  Because VA has become aware of the possible error and because the Veteran has not explicitly withdrawn his hearing request in writing, the Board finds that a remand is necessary to comply with the Veteran's hearing request.

The Veteran's (confirmed and correct) current address, on [redacted], Ohio, is listed on both Compensation and Pension Exam Inquiries as the "VBA address" and can also be found in his VBMS profile.

Accordingly, the case is REMANDED for the following action:

1. Please take all appropriate measures to correct the Veteran's address in the VHA databases, particularly those used to schedule Compensation and Pension examinations.

2. Please schedule the Veteran for an appropriate VA examination to determine the severity of his asthma.  The record should document that the Compensation and Pension Exam Inquiries records include his correct, current address (which, as of the date of this order, is on [redacted], Ohio).  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the appropriate diagnostic studies must be compl278886125eted.  The findings reported should be sufficiently detailed to allow for consideration of all rating criteria in 38 C.F.R. § 4.97, Code 6602.  The examiner should elicit from the Veteran information regarding the functional impairment that results from his asthma.  The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact of the Veteran's service-connected asthma.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

a. Identify the treatment regimen prescribed for the Veteran's asthma.  Does he use oral inhalational, bronchodilator, or inhalational anti-inflammatory medication therapy?  If so, how often (i.e. daily or less frequently) and from what date?

b. How often does he require a physician's care for an exacerbation of asthma?

c. Does he require use of oral or parenteral corticosteroids or immune-suppressive medications; and if so, is the medication level considered "high dose"?

d. Has he had any asthma attacks with episodes of respiratory failure?  If so, please identify the frequency of these attacks and the severity of the episode(s) of respiratory failure.

e.  What is the effect of his asthma on his daily activity and occupational functioning?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate. 

3. Thereafter, the AOJ should schedule the Veteran for a videoconference Board hearing before a Veterans Law Judge at the earliest opportunity in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  After the hearing is conducted (or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing), return the claims file to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




